Citation Nr: 1216211	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2008 decision, the Board denied entitlement to service connection for bilateral hearing loss and for tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In a March 2009 Order, the Court vacated the Board's April 2008 decision and remanded the matters for readjudication in light of the February 2009 Joint Motion for Partial Remand.

In December 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Thereafter, in an August 2011 decision, the Board granted entitlement to service connection for tinnitus and denied entitlement to service connection for right ear hearing loss.  At that time, the Board also remanded the matter of entitlement to service connection for left ear hearing loss to the RO via the AMC for additional development.  

In a September 2011 rating decision, the AMC granted entitlement to service connection for tinnitus, assigning a 10 percent evaluation from May 8, 2003.  Thus, that matter is no longer on appeal before the Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development on the claim of entitlement to service connection for left ear hearing loss on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

In the August 2011 remand, the Board instructed the AMC to obtain a VA medical opinion from an appropriate audiologist to address the etiology of the Veteran's claimed left ear hearing loss.  As the Board had recently granted entitlement to service connection for tinnitus, the audiologist was requested provide an opinion as to whether it was as least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was proximately caused or proximately aggravated by his service-connected tinnitus.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b) (2011).

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Further, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that the Veteran was provided with a VA audio examination in November 2011.  However, that VA examination report clearly did not address whether his current left ear hearing loss was proximately caused or aggravated by his service-connected tinnitus as instructed.  

Thus, yet another VA opinion is needed addressing whether the Veteran's pre-existing left ear hearing loss is secondary to his service-connected tinnitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Finally, the claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Orlando, Florida; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to April 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding his claim for entitlement to service connection for left ear hearing loss, to include as secondary to service-connected tinnitus under 38 C.F.R. § 3.310.

2.  Obtain VA clinical records pertaining to the Veteran's claimed left ear hearing loss from the Orlando VAMC for the period from April 2010 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

3.  Obtain a VA medical opinion from an appropriate audiologist to address the etiology of the Veteran's claimed left ear hearing loss.  The claims file must be made available to the audiologist for review in conjunction with the opinion, and the examiner must indicate in his report that the claims folder was so reviewed.  

The audiologist should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused or aggravated by his service-connected tinnitus.  If the audiologist determines that there has been aggravation as a result of the tinnitus, he or she should report the baseline level of severity of the left ear hearing loss prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

The rationale for all opinions expressed should be provided in a legible report.  If the audiologist cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, the AMC must readjudicate the Veteran's claim on the basis of all the evidence on file and all governing legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative must be provided with a SSOC, which should include a summary of all of the evidence added to the record since the January 2012 SSOC.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


